Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 1 of 62 PageID #: 4047



                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                            EASTERN DIVISION

MICHAEL FAULK,                          )
     Plaintiff,                         )
                                        )
v.                                      )        Cause No.:   4:18-cv-308
                                        )
CITY OF SAINT LOUIS, MISSOURI,          )        JURY TRIAL DEMANDED
and                                     )
COL. GERALD LEYSHOCK, in his individual )
capacity, and                           )
LT. SCOTT BOYHER, in his individual     )
capacity, and                           )
LT. TIMOTHY SACHS, in his individual    )
capacity, and                           )
SGT. RANDY JEMERSON, in his individual )
capacity, and                           )
SGT. MATHEW KARNOWSKI, in his           )
individual capacity, and                )
SGT. BRIAN ROSSOMANNO, in his           )
individual capacity, and                )
OFFICER ANDREW WISMAR, in his           )
individual capacity, and                )
SERGEANT ANTHONY WOZNIAK, in his )
individual capacity, and                )
OFFICER JOHN GENTILINI, in his          )
individual capacity, and                )
OFFICER JAMES HARRIS III, in his        )
individual capacity and                 )
OFFICER BRIAN GONZALES, in his          )
individual capacity, and                )
OFFICER ROBERT STUART, in his           )
Individual capacity, and                )
OFFICER BRYAN BARTON, in his            )
individual capacity, and                )
OFFICER JAMES WOOD, in his              )
Individual capacity, and                )
SERGEANT TOM LONG, in his               )
individual capacity,                    )
LT. COL. LAWRENCE O’TOOLE, in his       )
official capacity                       )
        Defendants.                     )




                                     1 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 2 of 62 PageID #: 4048



                               FIFTH AMENDED COMPLAINT

                                        INTRODUCTION

       1.      On the night of September 17, 2017, Plaintiff Michael Faulk, an award-winning

journalist, was reporting on protests against police violence in the St. Louis area when he was

surrounded by officers of the St. Louis Metropolitan Police Department (hereinafter, “SLMPD”),

pepper sprayed, assaulted, and arrested. Mr. Faulk had been covering the wave of protests

following the acquittal of former SLMPD Officer Jason Stockley for killing Anthony Lamar

Smith. Mr. Faulk’s unlawful arrest and assault by the SLMPD resulted in Mr. Faulk spending 13

hours in the St. Louis City jail and has caused continuing psychological and professional distress.

                                 JURISDICTION AND VENUE

       2.      Plaintiff Michael Faulk brings this claim pursuant to 42 U.S.C. § 1983 and the

First, Fourth, and Fourteenth Amendments to the United States Constitution.

       3.      The jurisdiction of this Court is proper pursuant to 28 U.S.C. § 1331 because

Plaintiff’s action arises under the Constitution of the United States and § 1343(a)(3) to redress

the deprivation of rights secured by the Constitution of the United States.

       4.      Venue is proper in the United States District Court for the Eastern District of

Missouri pursuant to 28 U.S.C. § 1391(b)(2) because a substantial part of the events giving rise

to the claims occurred in the City of St. Louis.

       5.      Divisional venue is proper in the Eastern Division because a substantial part of

the events leading to the claims for relief arose in the City of St. Louis and Plaintiff and

Defendants reside in the Eastern Division. E.D. Mo. L.R. 2.07(A)(1), (B)(1).

       6.      This Court has supplemental jurisdiction over the included Missouri state law

claims pursuant to 28 U.S.C. §1367.



                                               2 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 3 of 62 PageID #: 4049



       7.      Plaintiff demands a trial by jury pursuant to Fed. R. Civ. P. 38(b).

                                             PARTIES

       8.      Plaintiff Faulk is a 32 year-old resident of the City of St. Louis and an award-

winning reporter for the St. Louis Post-Dispatch (hereinafter, the “Post-Dispatch”) newspaper.

He is a citizen of the United States.

       9.      Defendant City of St. Louis, Missouri (hereinafter, “Defendant City”) is a first-

class city and a political subdivision of the State of Missouri duly organized under the

Constitution of Missouri.

       10.     The St. Louis Metropolitan Police Department (“SLMPD”) is an instrumentality

of the City of St. Louis, Missouri organized and controlled pursuant to the Statutes of the State of

Missouri.

       11.     The Public Facilities Protection Corporation of the City of St. Louis insures the

SLMPD.

       12.     Gerald Leyshock is employed as a police officer with the SLMPD. Mr. Leyshock

has the rank of lieutenant colonel. Mr. Leyshock was the incident commander during the events

of September 17, 2017. Lieutenant Colonel Leyshock knew or should have known that there was

no probable cause for the arrest of Plaintiff and that there was no legal justification to use force

against Plaintiff. Defendant Leyshock is sued in his individual capacity.

       13.      Scott Boyher is employed as a police officer with the SLMPD. Mr. Boyher has

the rank of lieutenant. Mr. Boyher was on the ground supervising SLMPD officers during the

events of September 17, 2017. Lieutenant Boyher knew or should have known that there was no

probable cause for the arrest of Plaintiff and that there was no legal justification to use force

against Plaintiff. Defendant Boyher is sued in his individual capacity.



                                               3 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 4 of 62 PageID #: 4050



       14.      Timothy Sachs is employed as a police officer with the SLMPD. Mr. Sachs has

the rank of lieutenant. Mr. Sachs was on the ground supervising SLMPD officers during the

events of September 17, 2017. He ordered the use of chemical agents and brought SLMPD’s

Civil Disobedience Team to the scene of the mass arrest. Lieutenant Sachs knew or should have

known that there was no probable cause for the arrest of Plaintiff and that there was no legal

justification to use force against Plaintiff. Defendant Sachs is sued in his individual capacity.

       15.      Randy Jemerson is employed as a police officer with the SLMPD. Mr. Jemerson

has the rank of sergeant. He is a supervisor with the SLMPD’s Civil Disobedience Team, a team

tasked with handling protests and incidents of civil unrest. Mr. Jemerson was on the ground

supervising SLMPD officers during the events of September 17, 2017. Sergeant Jemerson knew

or should have known that there was no probable cause for the arrest of Plaintiff and that there

was no legal justification to use force against Plaintiff. Defendant Jemerson is sued in his

individual capacity.

       16.     Mathew Karnowski is employed as a police officer with the SLMPD. Mr.

Karnowski has the rank of sergeant. Mr. Karnowski was on the ground supervising SLMPD

officers during the events of September 17, 2017. He declared the protests an “unlawful

assembly” earlier in the evening, which SLMPD used as a predicate to the arrests and use of

chemical agents. Sergeant Karnowski knew or should have known that there was no probable

cause for the arrest of Plaintiff and that there was no legal justification to use force against

Plaintiff. Defendant Karnowski is sued in his individual capacity.

       17.      Brian Rossomanno is employed as a police officer with the SLMPD. Mr.

Rossomanno has the rank of sergeant. He is a supervisor with the SLMPD’s Civil Disobedience

Team, a team tasked with handling protests and incidents of civil unrest. Mr. Rossomanno was



                                                4 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 5 of 62 PageID #: 4051



on the ground supervising SLMPD officers during the events of September 17, 2017. Sergeant

Rossomanno knew or should have known that there was no probable cause for the arrest of

Plaintiff and that there was no legal justification to use force against Plaintiff. Sergeant

Rossomanno is sued in his individual capacity.

        18.     Andrew Wismar is employed as a police officer with the SLMPD. Mr. Wismar

was working during the events of September 17, 2017 and arrested Plaintiff Faulk. He is sued in

his individual capacity. Officer Wismar was one of the five “Doe Police Officers” in Plaintiff’s

First Complaint (ECF No. 1) and Plaintiff’s First Amended Complaint (ECF No. 10). Officer

Wismar knew or should have known that there was no probable cause for the arrest of Plaintiff

and that there was no legal justification to use force against Plaintiff.

        19.     Sergeant Anthony Wozniak is employed as a police officer with the SLMPD.

Sergeant Wozniak was working during the events of September 17, 2017 and directed the arrest

of Plaintiff Faulk. He is sued in his individual capacity. Sergeant Wozniak was one of the five

“Doe Police Officers” in Plaintiff’s First Complaint (ECF No. 1) and Plaintiff’s First Amended

Complaint (ECF No. 10). Sergeant Wozniak knew or should have known that there was no

probable cause for the arrest of Plaintiff and that there was no legal justification to use force

against Plaintiff.

        20.     Officer John Gentilini is employed as a police officer with the SLMPD. Officer

Gentilini was working during the events of September 17, 2017 and arrested Plaintiff Faulk. He

is sued in his individual capacity. Officer Gentilini was one of the five “Doe Police Officers” in

Plaintiff’s First Complaint (ECF No. 1) and Plaintiff’s First Amended Complaint (ECF No. 10).

Officer Gentilini knew or should have known that there was no probable cause for the arrest of

Plaintiff and that there was no legal justification to use force against Plaintiff.



                                                5 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 6 of 62 PageID #: 4052



        21.     Officer James Harris III is employed as a police officer with the SLMPD. Officer

Harris was working during the events of September 17, 2017 and arrested Plaintiff Faulk. He is

sued in his individual capacity. Officer Harris was one of the five “Doe Police Officers” in

Plaintiff’s First Complaint (ECF No. 1) and Plaintiff’s First Amended Complaint (ECF No. 10).

Officer Harris knew or should have known that there was no probable cause for the arrest of

Plaintiff and that there was no legal justification to use force against Plaintiff.

        22.     Officer Brian Gonzales is employed as a police officer with the SLMPD. Officer

Gonzales was working during the events of September 17, 2017 and arrested Plaintiff Faulk. He

is sued in his individual capacity. Officer Gonzales was one of the five “Doe Police Officers” in

Plaintiff’s First Complaint (ECF No. 1) and Plaintiff’s First Amended Complaint (ECF No. 10).

Officer Gonzales knew or should have known that there was no probable cause for the arrest of

Plaintiff and that there was no legal justification to use force against Plaintiff.

        23.     Officer Robert Stuart is employed as a police officer with the SLMPD. Officer

Stuart was working during the events of September 17, 2017 and arrested Plaintiff Faulk. He is

sued in his individual capacity. Officer Stuart was one of the five “Doe Police Officers” in

Plaintiff’s First Complaint (ECF No. 1) and Plaintiff’s First Amended Complaint (ECF No. 10).

Officer Stuart knew or should have known that there was no probable cause for the arrest of

Plaintiff and that there was no legal justification to use force against Plaintiff.

        24.     Officer Bryan Barton is employed as a police officer with the SLMPD. Officer

Barton was working during the events of September 17, 2017 and arrested Plaintiff Faulk. He is

sued in his individual capacity. Officer Barton was one of the five “Doe Police Officers” in

Plaintiff’s First Complaint (ECF No. 1) and Plaintiff’s First Amended Complaint (ECF No. 10).

Officer Barton knew or should have known that there was no probable cause for the arrest of



                                                6 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 7 of 62 PageID #: 4053



Plaintiff and that there was no legal justification to use force against Plaintiff.

        25.     Sergeant Tom Long is employed as a police officer with the SLMPD. Sergeant

Long was working during the events of September 17, 2017 and maced Plaintiff Faulk. He is

sued in his individual capacity. Sergeant Long knew or should have known that there was no

legal justification to deploy chemical munitions against a crowd of compliant individuals,

including Plaintiff Faulk.

        26.     Officer James Wood was employed as a police officer with the SLMPD. Officer

Wood was working during the events of September 17, 2017 and took possession of Plaintiff

Faulk’s bicycle. He is sued in his individual capacity. Officer Wood knew or should have known

that there was no legal justification to seize Plaintiff Faulk’s property, and retained and failed to

return Mr. Faulk’s bicycle.

        27.     Lieutenant Colonel Lawrence M. O’Toole was employed as the Acting

Commissioner of the SLMPD on September 17, 2017. He is sued in his individual capacity. He

was the Department Head of SLMPD and, pursuant to Article VIII, Section 5, is vicariously

liable for the acts and omissions of the Defendant Officers and Sergeants at the time.

        28.     At all times, each of the Defendants was acting under color of law.

                                   FACTUAL ALLEGATIONS



        A.      SLMPD History of Unconstitutional Protest Actions

        29.     On the morning of Friday, September 15, 2017, Judge Timothy Wilson, of

Missouri’s 22nd Judicial Circuit in St. Louis City, acquitted former SLMPD Officer Jason

Stockley in the 2011 shooting and killing of Anthony Lamar Smith. Stockley, who was carrying

his own AK-47 assault rifle with him at the time, had been audio-recorded minutes before the



                                                7 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 8 of 62 PageID #: 4054



shooting, saying, “We’re killing this motherfucker.” After the shooting, Officer Stockley claimed

that he found a weapon in Mr. Smith’s car. Tests later revealed that only Officer Stockley’s DNA

was found on the gun.

       30.       There was an upswell among citizens, both nationally and in St. Louis, who were

outraged at what they perceived to be a lack of justice for black men killed by law enforcement

officials. Protesters immediately gathered near the courthouse in downtown St. Louis on that

Friday morning, and many protests were held around the St. Louis area throughout that weekend.

       31.      In response to the protests, St. Louis Metropolitan police officers amassed at

several protests wearing military-like tactical dress, helmets, batons, and full-body riot shields

and carrying chemicals, such as tear gas, skunk, inert smoke, pepper gas, pepper pellets, xylyl

bromide, and/or similar substances (collectively, “chemical agents”).

       32.      This is in stark contrast to SLMPD’s appearance at a multitude of other un-

permitted protests where the police themselves are not the target of the protest, including an anti-

Donald Trump march on November 13, 2016, the St. Louis Women’s March on January 21,

2017, the St. Louis LQBTQIA March and Rally on February 22, 2017, and the St. Louis March

for Science on April 22, 2017.

       33.      Virtually all of the Stockley protests were non-violent.

       34.      On three occasions, a handful of protesters committed minor property damage,

including broken windows and broken flower pots.

       35.      During the Stockley protests, SLMPD police officers without warning deployed

chemical agents against individuals observing, recording, or participating in protest activity,

including but not limited to the following:

             a. The afternoon of Friday, September 15, 2017, near the intersection of Clark and



                                               8 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 9 of 62 PageID #: 4055



                Tucker Avenues.

             b. The evening of Friday, September 15, 2017, near the intersection of McPherson

                and Euclid Avenues.

             c. The evening of Friday, September 15, 2017, near the intersection of Waterman

                and Kingshighway Boulevards.

             d. The evening of Friday, September 15, 2017, near the intersection of Lindell and

                Euclid Avenues.

             e. The evening of Friday, September 15, 2017, near the intersection of Euclid and

                Maryland Avenues.

             f. The evening of Friday, September 15, 2017, near the intersection of Lindell and

                Kingshighway Boulevards.

             g. The evening of Friday, September 15, 2017, near the intersection of Euclid

                Avenue and Pershing Place.

             h. The evening of Friday, September 15, 2017, on Hortense Place.

             i. The evening of Sunday, September 17, 2017, near the intersection of Tucker

                Boulevard and Washington Avenue.

             j. The evening of September 29, 2017 outside of Busch Stadium.

       36.      These incidents are consistent with the pattern and practice of SLMPD of

indiscriminately using chemical agents without warning.

       37.      These incidents are further evidence of the purpose of the police response to the

Stockley protests, including the events at issue in this complaint, which was to terrorize citizens

in order to deter messages the Saint Louis Metropolitan Police Department opposed.

       B.       Post-Ferguson Federal Court Proceedings



                                              9 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 10 of 62 PageID #: 4056



        38.     In October 2014, SLMPD fired chemical agents at protestors on South Grand.

        39.     In November 2014, SLMPD officers fired chemical agents at protestors on South

Grand as well as into a business where peaceful protestors had congregated. SLMPD officers

refused to allow the protestors to leave.

        40.     On December 11, 2014, a federal judge in this District issued a temporary

restraining order enjoining the SLMPD from enforcing any rule, policy, or practice that grants

law enforcement officials the authority or discretion to:

     (1) utilize tear gas, inert smoke, pepper gas, or other chemical agents (collectively,
     “chemical agents”) for the purpose of dispersing groups of individuals who are
     engaged in peaceful, non-criminal activity in the City of St. Louis or in the County of
     St. Louis
           (a) without first issuing clear and unambiguous warnings that such chemical
        agents will be utilized;
           (b) without providing the individuals sufficient opportunity to heed the
        warnings and exit the area;
           (c) without minimizing the impact of such chemical agents on individuals who
        are complying with lawful law enforcement commands; and
           (d) without ensuring that there is a means of safe egress from the area that is
        available to the individuals; and

(2)      utilize chemical agents on individuals engaged in peaceful, non-criminal activity in the
City of St. Louis or in the County of St. Louis for the purpose of frightening them or punishing
them for exercising their constitutional rights.

See Exh. A, Temporary Restraining Order in Templeton v. Dotson, No. 4:14-cv-02019 (E.D. Mo.

Dec. 11, 2014) at 3.

        41.     This suit was in response to SLMPD firing chemical agents into a business where

peaceful protestors had congregated without allowing the protestors to leave.

        42.     The City entered into a settlement agreement on March 25, 2015, where it agreed

as follows:

        A.      Defendants and their agents, servants, employees, and representatives, will
not enforce any rule, policy, or practice that grants law enforcement officials the authority
or discretion to:

                                              10 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 11 of 62 PageID #: 4057



               (1)    utilize tear gas, inert smoke, pepper gas, or other chemical agents
       (collectively, “chemical agents”) for the purpose of dispersing groups of
       individuals who are engaged in non-criminal activity:

                       (a)     without first issuing clear and unambiguous warnings that
               such chemical agents will be utilized;
                       (b)     without providing the individuals sufficient opportunity to
               heed the warnings and exit the area;
                       (c)     without reasonably attempting to minimize the impact of
               such chemical agents on individuals who are complying with lawful law
               enforcement commands; and
                       (d)     without ensuring that there is a means of safe egress from the
               area that is available to the individuals and announcing this means of egress
               to the group of individuals.

               (2)     utilize chemical agents on individuals engaged in non-criminal
       activity for the purpose of frightening them or punishing them for exercising their
       constitutional rights.

        B.      Provided, however, that Paragraph A hereof shall not be applicable to
situations that turn violent and persons at the scene present an imminent threat of bodily
harm to persons or damage to property, and when law enforcement officials must defend
themselves or other persons or property against such imminent threat.


See Exh. B, Settlement Agreement in Templeton v. Dotson, No. 4:14-cv-02019 (E.D. Mo. Mar.

25, 2015) at 1-2.

       C.      SLMPD Violations of the Consent Decree

       43.     Less than two months after entering into this Consent Decree, SLMPD began to

violate the Decree.

       44.     On May 19, 2015, in response to protests over the St. Louis Circuit Attorney’s

office’s refusal to charge another SLMPD officer for killing another African-American man,

SLMPD officers deployed chemical agents against peaceful, non-criminal protestors without

warning. See Exh. C, Transcript of Testimony, Volume 1, Ahmad v. St. Louis, No. 4:17-cv-

02455 (E.D. Mo. Oct. 18, 2017) at 69.

       45.     On August 19, 2015, a protest occurred because SLMPD officers killed another

                                             11 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 12 of 62 PageID #: 4058



African-American man in the Fountain Park neighborhood. According to the testimony of Sarah

Molina, a local attorney, SLMPD officers indiscriminately used chemical agents without giving

an audible and intelligible warning at the intersection of Walton Avenue and Page Boulevard. Id.

at 50-52. Molina testified that SLMPD officers fired chemical agents at her without giving her an

opportunity to leave. Id. SLMPD officers continued using chemical agents against people fleeing

the area and even fired chemical agents at people peacefully standing on or in their own

properties. Id. Thirty minutes after the protests had dissipated, SLMPD officers returned and

fired chemical agents at Ms. Molina, who was standing on property that she owns. Id.

       46.     On July 21, 2017, SLMPD officers used chemical agents against people

protesting the treatment of detainees in the St. Louis City Workhouse. Id. at 71, 91. Although a

few people did engage in unlawful activity earlier in the night, SLMPD officers pepper sprayed

numerous people, none of whom were involved in criminal activity or were even at the same

location as the criminal activity. These protesters were engaged in non-violent protesting when

SLMPD officers sprayed them with chemical agents. Id.

       47.     Defendants’ action in the instant matter follows the same script whereby SLMPD

officers violate the Constitutional rights of people expressing their First Amendment right to

protest against the police. Defendants’ pattern and practice of illegally arresting and using

chemical munitions against peaceful citizens is not only well documented but is detailed in

Ahmad and Templeton.

       D.      The Buildup to the Kettling on September 17, 2017

       48.     This pattern and practice of utilizing chemical agents on individuals engaged in

peaceful, non-criminal activity continued on September 17, 2017.

       49.     According to Defendant Rossomanno, on September 17, 2017, between 8:00 PM



                                              12 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 13 of 62 PageID #: 4059



and 9:00 PM, a handful of individuals broke windows and destroyed flower pots on the 900,

1000, and 1100 blocks of Olive Street in downtown St. Louis. See Exh. D, Transcript of

Testimony, Volume 2, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Oct. 18, 2017) at 188.

        50.     There is no evidence nor allegations that Plaintiff was in any way involved in this

destruction of property.

        51.     Defendants testified that Defendant Leyshock was the incident commander

directing all of the supervisors including the other named Defendants. Id. at 191.

        52.     Defendants testified that Defendant Sachs was in direct command of the officers

in tactical gear. Id.

        53.     Defendant Rossomanno also testified that at approximately 8:48 PM the small

number of protestors present at the time were ordered to disperse and could “be subject to arrest

and/or chemical munitions.” See Exh. E, Rossomanno Declaration, Ahmad v. St. Louis, No. 4:17-

cv-02455 (E.D. Mo. Oct. 12, 2017), Doc. 33-6 at 4.

        54.     Defendant Rossomanno testified that a second dispersal order was given at 8:51

PM. Id. at 5.

        55.     Plaintiff was not present for these alleged dispersal orders.

        56.     Defendants Rossomanno and Jemerson directed people to the intersection of

Washington and Tucker, where the Defendants had already decided that they would kettle,

pepper spray, beat, and illegally arrest Plaintiff. See Exh. D at 195.

        57.     Although Defendant Sachs heard some sort of order being given, he testified that

he could not make out “exactly what was being said.” See Exh. D at 25.

        E.      The Kettling

        58.     Over the next two plus hours, SLMPD officers began blocking roads and



                                              13 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 14 of 62 PageID #: 4060



directing civilians to the intersection of Washington Avenue and Tucker Boulevard.

         59.   Defendant Karnowski testified that he and the officers under his command began

to “push (the protestors) north” toward Washington Avenue and Tucker Boulevard. See Exh. D

at 125-126. He also testified that he determined that the protest that evening was an “unlawful

assembly.” Id. at 136-137.

         60.   This area is home to many condominiums, apartment buildings, and businesses,

including restaurants and bars.

         61.   Defendant Sachs came up with the plan to arrest everyone present. See Exh. D at

27. He presented his plan to Defendant Leyshock, who approved the plan. Id. The plan was to

not let anyone leave that was in the vicinity of Washington Avenue and Tucker Boulevard. Id. at

27-40.

         62.   Defendants Leyshock, Sachs, Rossomanno, and Jemerson knew or should have

known that their plan to kettle the people that SLMPD directed to the intersection of Washington

and Tucker and arrest them, merely for being present, would result in arrests without probable

cause and the unjustified use of force to effectuate said arrests.

         63.   At approximately 11:15 PM or 11:20 PM, SLMPD officers began forming into

lines.

         64.   This was nearly three hours after the windows and flower pots were broken and

many blocks away from the damaged businesses.

         65.   SLMPD’s Civil Disobedience Team appeared at the scene.

         66.   A line of officers extended across all of the street and sidewalk on Washington

Avenue one block west of Tucker Boulevard.

         67.   A line of officers extended across all of the street and sidewalk on Tucker



                                              14 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 15 of 62 PageID #: 4061



Boulevard one block north of Washington Avenue.

         68.    A line of officers extended across all of the street and sidewalk on Tucker

Boulevard one block south of Washington Avenue.

         69.    All three of these lines were comprised of officers all wearing military-like

tactical dress, including helmets. These officers were carrying long wooden batons and full-body

riot shields.

         70.    A fourth line of extended across all of the street and sidewalk on Washington

Avenue one half block east of Tucker Boulevard.

         71.    These officers were carrying bicycles and were being directed by Defendant

Boyher. See Exh. D at 30-31.

         72.    Each of the four lines began to approach the intersection of Washington Avenue

and Tucker Boulevard.

         73.    Without further instruction or warning, SLMPD officers surrounded Downtown

residents, business patrons, protestors, observers, and members of the press, cutting off all routes

of egress - including via any sidewalk - and prohibiting the people trapped inside from leaving.

         74.    As they approached, the SLMPD police officers began banging batons against

their riot shields and the street in unison causing a foreboding and terrifying sound, akin to a war

march.

         75.    As the SLMPD police officers began to close in on the citizens that SLMPD had

forced into the intersection of Washington Avenue and Tucker Boulevard, the officers blocked

anyone from leaving the area.

         76.    Video evidence shows multiple citizens approaching officers and requesting to be

let through. These peaceful and lawful requests were not only ignored but responded to by



                                              15 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 16 of 62 PageID #: 4062



screams of “get back!”

        77.     In addition, the closing phalanxes of officers cut off access to all alleys and other

means of egress.

        78.     As the four lines closed, they trapped everyone who was within a one-block

radius of the intersection of Washington Avenue and Tucker Boulevard.

        79.     This is a law enforcement tactic known as “kettling.”

        80.     The SLMPD police officers kettled self-admitted protestors, residents who merely

lived in the area, people visiting businesses in the area, reporters, documentarians, a homeless

person, and an even an undercover SLMPD officer.

        81.     Video evidence even shows the officers grabbing an African-American male who

was outside of the kettle and throwing him into the kettle.

        82.     As the kettle closed, video evidence shows many individuals approaching the

officers and begging to pass.

        83.     Not surprisingly, the individuals in the kettle gravitated toward the line of bicycle

officers rather than three lines of police in military gear, who were banging wooden batons

against their riot shields.

        84.     Video evidence shows individuals peacefully approaching the bicycle officers

with their hands up.

        85.     In response, the bicycle officers began to aggressively jab at the individuals using

their bicycles as battering rams.

        86.     Defendants Boyher and Karnowski were directing these officers. See Exh. D at

30, 119, and 124. Rather than defuse the situation, Defendants Boyher and Karnowski directed

the officers under their command including Defendant Wismar to use force against the



                                               16 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 17 of 62 PageID #: 4063



peacefully assembled people and supervised the unlawful arrests.

        87.        Almost instantly and in unison, the other individuals in the kettle put their hands

in the air as a sign of peaceful surrender.

        88.        Many laid prostrate on the ground. Others sat down. And others, who could not

fully get to the ground because of the mass of people inside of the kettle, got as close to the

ground as possible.

        89.        Even though video evidence shows that none of the individuals inside the kettle

were acting violently or aggressively, the individuals in the kettle were indiscriminately and

repeatedly doused with chemical agents without warning.

        90.        Many were kicked, beaten, and dragged.

        91.        Some individuals caught in the kettle had been wearing goggles because they

feared the deployment of chemical agents, based on the SLMPD’s well known pattern and

practice of using chemical agents against peaceful protestors.

        92.        Others found paper masks on the ground or other objects in order to protect

themselves as it became apparent that SLMPD was preparing to effectuate illegal and likely

violent arrests.

        93.        In response, SLMPD officers roughly removed the goggles and then sprayed

some of those individuals directly in the face.

        94.        At the same time, SLMPD officers screamed derogatory and homophobic epithets

at individuals as they were being arrested.

        95.        These punitive measures were delivered without regard to the fact that the

individuals were peaceful and compliant.

        96.        Defendant Rossomanno can be seen on video within arms-length of SLMPD



                                                 17 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 18 of 62 PageID #: 4064



officers who were pepper spraying and beating peaceful and compliant citizens. Rather than

instructing these officers to cease violating the civil right of the citizens, Defendant Rossomanno

took control of the situation and directed the officers’ unlawful actions.

        97.     SLMPD officers used hard plastic zip ties to arrest all of the individuals. Over two

months later, several continue to suffer from pain and numbness in their hands due to the

tightness of the zip ties.

        98.     Over 100 people were arrested that night.

        99.     During and after the arrests, SLMPD officers were observed high fiving each

other, smoking celebratory cigars, taking selfies on their personal phones with arrestees against

the arrestees will, and chanting “Whose Streets? Our Streets!”

        100.    That evening, the following celebratory picture was posted on Twitter by an

anonymous person:




        101.    By the coordinated actions of the officers in circling the assembly into the kettle

                                              18 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 19 of 62 PageID #: 4065



and the systematic disbursement of the chemical agents, it is clear that these tactics were planned

and that senior officials of the SLMPD not only had notice of but actually sanctioned and

ordered the conduct of Defendants.

       102.    Defendants’ actions did not occur randomly. Rather, Defendants decided

beforehand that they would make an example of the arrestees in an attempt to scare other citizens

from exercising their First Amendment rights to protest against the SLMPD’s actions.

       103.    At all times mentioned therein, SLMPD officers and Defendant officers

specifically hid their identity from observers and citizen arrestees including Mr. Faulk. The

officers hid their identity in order to scare and intimidate observers, terrorize the citizen

arrestees, avoid any department accountability, avoid any civil or criminal legal responsibility,

and to help fellow officers avoid identifying wrongdoers following the incidents.

       104.    The next day, the SLMPD Acting Chief reinforced the City’s ratification of the

Defendants’ actions when he said, “I'm proud to say the city of St. Louis and the police owned

the night,” while standing next to Saint Louis Mayor Lyda Krewson.

       105.    The day after the arrests, Mayor Krewson further validated the illegal actions of

Defendants when she thanked the officers “for the outstanding job they have been doing over the

last three days.” She added that she fully supported the actions of the officers.

       106.    Since then, the U.S. Attorney’s Office brought indictments in federal court against

5 SLMPD Officers on the Civil Disobedience Team for the beating of an undercover police

officer on September 17, 2017 Emails quoted in the indictment show that the officers were

informed ahead of time that they would be deployed wearing military-like tactical dress to

conceal their identities in order to beat protestors. This is exactly what occurred to Plaintiff,

under the direct supervision and control of Defendants Leyshock, Boyher, Sachs, Jemerson,



                                               19 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 20 of 62 PageID #: 4066



Karnowski, and Rossomanno.

       107.     The indictment quoted text messages sent to and from the defendant officers

regarding the mass arrest on September 17, 2017, that prove the vicious and unlawful intent of

the officers and belie any post hoc justification for the kettling, use of chemical agents, excessive

force, and arrests:

            a. “The more the merrier!!! It’s gonna get IGNORANT tonight!! But it’s gonna be a

                of lot of fun beating the hell out of these shitheads once the sun goes down and

                nobody can tell us apart!!!!”

            b. “R u guys in [South Patrol Division] prepping anything for the war tonight?”

            c. “We reloading these fools up on prisoner busses. As they got on we all said in

                unison ‘OUR STREETS’ haha.”

            d. “Yeah. A lot of cops gettin hurt, but it's still a blast beating people that deserve it.

                And I’m not one of the people hurt, so I’m still enjoying each night.”

            e. “The problem is when they start acting like fools, we start beating the shit out of

                everyone on the street after we give two warnings.”

            f. “I’m on (Sgt **’s) arrest team! Me and a BIG OL black dude r the guys that are

                hands on! No stick or shield….. just (expletive) people up when they don’t act

                right! …”

       F.       The Police Department Intentionally Ignored Its Own Policies

       108.     When detaining individuals in custody who require medical care, the City of St.

Louis and its SLMPD has established the following policy:

   PRISONERS REQUIRING MEDICAL ATTENTION (72.6.1)

       1.       A medical emergency is defined as a condition which a reasonable person would
                expect a result in loss of life or function. Examples of medical emergencies include

                                                20 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 21 of 62 PageID #: 4067



               severe bleeding, fractures with displacement (bone out of alignment), loss of
               consciousness, non-responsiveness, and respiratory distress, severe chest pain or
               severe shortness of breath. This list is not all-inclusive. If you have any doubts,
               contact the on-duty nurse at the City Justice Center for guidance.
       2.      Should a prisoner require emergency medical attention, whether the injury or illness
               occurred during incarceration or not, an Emergency Medical Service (EMS) unit
               will be requested to respond to the holdover for medical evaluation and if necessary
               conveyance to the hospital. EMS will determine the destination hospital. An
               I/LEADS report will be prepared documenting all treatment received by the
               prisoner. If immediate first aid is administered by a Department employee or the
               paramedics, the injury and treatment will be noted in the Prisoner’s Log Book by
               the booking clerk.
       3.      Should a prisoner require non-emergency medical attention, the on-duty nurse at
               the City Justice Center will be contacted for guidance.
       4.      The confidential relationship of doctor and patient extends to prisoner patients and
               their physician.
       5.      In the event a prisoner is injured while in custody or shortly before being taken into
               custody, the Watch Commander will arrange to have photographs taken of any and
               all visible injuries. The photographs will be treated as physical evidence. If
               practical, the photos should be taken both prior to the application of bandages, etc.,
               and after the injury has received appropriate medical attention

 PRISONER HEALTH SCREENING (72.6.3)

   The following prisoner medical “receiving screening” information will be obtained and
   recorded on the Field Booking Form when prisoners are booked and verified upon their transfer
   to another facility or release:

       1.      Current health and medical history of the prisoner; (72.6.3.a)
       2.      Medication taken by the prisoner; (72.6.3.b)
       3.      Known medication/drug allergies;
       4.      Behavior, including state of consciousness and mental status; and (72.6.3.c)
       5.      Body deformities, trauma markings, bruises, lesions, jaundice (a yellowness of the
               skin and whites of the eyes), and ease of movement (72.6.3.d)

NOTE: a copy of the Field Booking Form must be attached to the computerized Arrest Register
whenever a prisoner is transferred to the City Justice Center.


       109.    On information and belief, the SLMPD and City of St. Louis Correctional Staff

failed and/or refused to follow this policy when they provided no medical care to any of the

people illegally pepper sprayed or who were hurt by the zip-cuffs.

       110.    Defendants’ decision to ignore the policy constitutes a custom and practice of

                                             21 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 22 of 62 PageID #: 4068



failing and/or refusing to follow this policy designed to protect the safety and wellbeing of

injured individuals in police custody, showing a deliberate indifference by Defendants to the

rights of Plaintiff and other injured detainees.

        111.    Despite this policy, at no time between their arrest and their release from the St.

Louis City Justice Center did any police officer or other city official provide any arrestee with

medical care or give anything to them to wash the chemical agents out of their eyes, off their

bodies, or off their clothes.

        G.      Arrest and Charges of Kettling Victims

        112.    Upon their release, all of the arrestees were given summonses showing that they

had been charged with “failure to disperse.” They were instructed to appear at St. Louis City

Municipal Court on October 18, 2017.

        113.    They were charged as such even though SLMPD officers provided no means of

egress, denied repeated requests to be allowed to leave, and kettled the individuals.

        114.    In at least one case, a person was thrown from outside of the kettle into the kettle

by SLMPD and was subsequently arrested for failure to disperse.

        115.    The press release stated “[m]any of the demonstrators were peaceful, however

after dark, the agitators outnumbered the peaceful demonstrators and the unruly crowd became a

mob. Multiple businesses also sustained property damage and one officer suffered a serious

injury.”

        116.    Egregiously and in an attempt to further punish its victims, SLMPD publicly

released the addresses of the arrestees.

        117.    The video evidence, as the federal court observed, “shows no credible threat of

force or violence to officers or property in this mixed commercial and residential area” – much



                                               22 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 23 of 62 PageID #: 4069



less a mob. SLMPD also fails to mention that the “one officer who suffered a serious injury” was

an undercover officer who was pepper sprayed and beaten by SLMPD.

       118.    SLMPD used its Twitter account to disseminate this false statement to its

approximately 70,000 followers. SLMPD subsequently deleted the tweet.

       119.    During a preliminary injunction hearing, attorneys representing the City stated

that it was the policy of the City of St. Louis that once property damage occurs, SLMPD is

justified in declaring an unlawful assembly and then deploying chemical agents regardless of the

proximity of the target individuals in time or space to the property damage and regardless of if

the people were engaged in criminal activity. According to the City, officers are justified to use

chemical agents or beat and arrest anybody merely for being close to the area, even hours after

the criminal activity has occurred.

       120.    On October 13, 2017, the St. Louis City Counselor’s office issued a letter stating

“[a]s of today, the City Counselor is still reviewing the evidence against you in order to decide

whether or not to file charges and it is not anticipated that this decision will be made prior to

October 18, 2017. Therefore, you are released from any obligation to appear in Municipal Court

on October 18, 2017, in connection with the offense being considered. After a review of the

matter is completed, should a decision be made to file charges against you, you will be notified

by mail of that decision and advised when and where to appear to defend against those charges.”

       H.      Federal Court Injunctive Relief

       121.    On November 15, 2017, a judge in this District barred SLMPD from using many

of the tactics described in this complaint. See Exh. F, Memorandum and Order of Preliminary

Injunction, Ahmad v. St. Louis, No. 4:17-cv-02455 (E.D. Mo. Nov. 15, 2017).

       122.    The Court found that “[p]rotest activity began shortly after the announcement of



                                              23 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 24 of 62 PageID #: 4070



the verdict on the morning of September 15, 2017. Protesters assembled in front of the state

courthouse downtown near Tucker and Market streets. They did not have a permit to protest

because the City of St. Louis does not require, and will not provide, a permit for protests.” Id. at

2.

       123.    The Court found that on September 17, 2017, there was some property damage

downtown but Defendant Sachs “testified that he was unaware of any property damage occurring

in the downtown area after 8:30 PM”. Id. at 9.

       124.    The Court found that Defendant Rossomanno gave a dispersal order before 10:00

PM but that “this order did not specify how far protesters had to go to comply with the directive

to leave the area.” Id. at 8. The Court noted that Defendant Sachs “could not say ‘exactly how far

would be enough’ to comply with this, or any, dispersal order.” Id. at 8-9.

       125.     The Court found that Defendant Sachs “testified that around 10:00 PM the

decision was made to make a mass arrest of people remaining in the area of Tucker and

Washington, which is three or four blocks away from where the earlier dispersal order was

given.” Id. at 9. Yet, SLMPD continued to “freely allowed people ingress into the area after the

initial dispersal order was given.” Id. at 11.

       126.    The Court found that at approximately 11:30 PM SLMPD began a mass arrest of

everyone in the vicinity even though video evidence presented to the Court “does not shows a

large crowd congregating in the streets” and “(n)o violent activity by protesters can be observed

on the video.” Id. at 10. In fact, the “scene appears calm and most people appear relaxed.” Id. at

10-11. The only signs of disobedience seen on the video are “four to five individuals” sitting on

Tucker Avenue, which was closed, and a small group of people yelling at the police. Id. at 10.

       127.    The video was taken from approximately 10:45 PM to the time of the arrests at



                                                 24 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 25 of 62 PageID #: 4071



11:30 PM Id. at 12. The Court found that no audible warning could be heard on the video. Id.

       128.     The video “shows an unidentified officer walking around with a hand-held fogger

shooting pepper spray at the arrestees, who all appear to be on the ground and complying with

police commands. This officer issues no verbal commands to any arrestee, and no arrestee on the

video appears to be resisting arrest. The video shows other officers shouting at people on the

ground and making threatening gestures at them with mace. An unidentified (person) lying face

down on the ground is picked up by his feet by two officers and dragged across the pavement.”

Id. at 15-16.

       129.     In an attempt to defend the SLMPD’s actions, the City’s attorney “stated during

closing arguments that ‘the police have the right to tell people, at this point, we’re done for the

evening; there’s no – no more assembling; this assembly is over.’” Id. at 37. Not surprisingly, the

Court did not adopt this rationale as a basis for the arrests and the use of chemical agents.

       130.     The Court made the following findings:

           a. Plaintiffs are likely to prevail on the merits of their claims that the policies or

                customs of defendant discussed below violate the constitutional rights of

                plaintiffs. Id. at 35-36.

           b. Plaintiffs have presented sufficient evidence demonstrating that they are likely to

                prevail on their claim that defendant’s custom or policy is to permit any officer to

                declare an unlawful assembly in the absence of the force or violence requirement

                of St. Louis City Ordinance 17.16.275 and Mo. Rev. Stat. § 574.060, in violation

                of plaintiffs’ First and Fourth Amendment rights. Id. at 36.

           c. Plaintiffs’ evidence of the activities in the Washington and Tucker intersection on

                September 17, 2017, shows no credible threat of force or violence to officers



                                              25 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 26 of 62 PageID #: 4072



             or property in this mixed commercial and residential area. Id. at 37.

             (Emphasis added).

         d. Plaintiffs have presented sufficient evidence for purposes of awarding preliminary

             injunctive relief that defendant’s custom or policy of committing discretionary

             authority to police officers to declare unlawful assemblies in the absence of any

             threat of force or violent activity provides no notice to citizens of what conduct is

             unlawful, and it permits officers to arbitrarily declare “there’s no more

             assembling.” Id. at 37-38. Plaintiffs have presented sufficient evidence at this

             stage of the proceedings that this discretion was in fact exercised in such a manner

             in violation of plaintiffs’ constitutional rights. Id.

         e. Similarly, Plaintiffs have presented sufficient evidence demonstrating that they

             are likely to prevail on their claim that defendant’s custom or policy is to permit

             officers to issue vague dispersal orders to protesters exercising their first

             amendment rights in an arbitrary and retaliatory way and then to enforce those

             dispersal orders without sufficient notice and opportunity to comply before being

             subjected to uses of force or arrest, in violation of Plaintiffs’ First and Fourth

             Amendment rights. Id. at 39.

         f. Plaintiffs presented sufficient, credible evidence for purposes of awarding

             preliminary injunctive relief that defendant has a custom or policy, in the absence

             of exigent circumstances, of issuing dispersal orders to citizens engaged in

             expressive activity critical of police which are either too remote in time and/or too

             vaguely worded to provide citizens with sufficient notice and a reasonable

             opportunity to comply, inaudible and/or not repeated with sufficient frequency



                                             26 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 27 of 62 PageID #: 4073



             and/or by a sufficient number of officers to provide citizens with sufficient notice

             and a reasonable opportunity to comply, contradictory and inconsistent, not

             uniformly enforced, and retaliatory. Id. at 40.

         g. Plaintiffs have also presented sufficient evidence demonstrating that they are

             likely to prevail on their claim that defendant has a custom or policy of using

             chemical agents without warning on citizens engaged in expressive activity that is

             critical of police or who are recording police in retaliation for the exercise of their

             first amendment rights, in violation of the First, Fourth, and Fourteenth

             Amendments. Id. at 41.

         h. Plaintiffs have presented sufficient, credible testimony and video evidence from

             numerous witnesses that they were maced without warning in the absence of

             exigent circumstances while they were not engaging in violent activity and either

             were not in defiance of police commands (because none were given) or were

             complying with those commands. Id. at 42.

         i. The City’s custom or policy of authorizing the use of hand-held mace against

             non-violent protesters with no warning or opportunity to comply and in the

             absence of probable cause or exigent circumstances impermissibly circumvents

             the protections afforded by the Templeton settlement agreement and vests

             individual officers with unfettered discretion to exercise that authority in an

             arbitrary and retaliatory manner in violation of constitutional rights. Id. at 43-44.

         j. Plaintiffs’ evidence — both video and testimony — shows that officers have

             exercised their discretion in an arbitrary and retaliatory fashion to punish

             protesters for voicing criticism of police or recording police conduct. When all of



                                            27 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 28 of 62 PageID #: 4074



               the evidence is considered, plaintiffs have met their burden of showing that they

               are likely to succeed on their claim that defendant has a custom or policy of

               deploying hand held pepper spray against citizens engaged in recording police or

               in expressive activity critical of police in retaliation for the exercise of their first

               amendment rights, in violation of the First, Fourth, and Fourteenth Amendments.

               Id. at 44.

            k. Plaintiffs have also presented sufficient evidence at this preliminary stage of the

               proceedings that the aforementioned customs or policies of defendant caused the

               violations of plaintiff’s constitutional rights. Id. at 44. That is because “it is well-

               settled law that a loss of First Amendment freedoms, for even minimal periods of

               time, unquestionably constitutes irreparable injury” and “it is always in the public

               interest to protect constitutional rights.” Phelps-Roper v. Nixon, 545 F.3d 685,

               691 (8th Cir. 2008) (internal quotation marks and citations omitted), overruled on

               other grounds, Phelps-Roper v. City of Manchester, Mo., 697 F.3d 678 (2012). Id.

               at 44-45.

       131.    Upon information and belief, senior officials of the SLMPD, including

Defendants Leyshock, Boyher, Sachs, Jemerson, Karnowski, and Rossomanno, were directing

such actions and conduct and/or tacitly accepting and encouraging such conduct by not

preventing officers from engaging in such conduct and by not disciplining them when they did

engage in such actions and conduct.

       I.      The Arrest and Assault of Mr. Faulk

       132.    Mr. Faulk is an award-winning reporter in the early stages of his career. Less than

 a decade into professional journalism, his career has been on an upward trajectory: initially a



                                               28 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 29 of 62 PageID #: 4075



    reporter at the Anniston Star in Anniston, Alabama, Mr. Faulk moved to the Yakima Herald-

    Republic in Yakima, Washington, and was subsequently hired at the St. Louis Post-Dispatch in

    2016. Each newspaper Mr. Faulk has moved to has been in a larger city and each has had a

    larger circulation. Mr. Faulk was hired by the Post-Dispatch specifically to cover public projects

    and public-private partnerships for the newspaper.

          133.    Mr. Faulk was raised with a tremendous respect for law enforcement and the

justice system; his mother was a Chief Assistant District Attorney in Alabama for 16 years and

later served as District Attorney for 4 years.

          134.    Mr. Faulk had reported on the protests held Friday, September 15th. He was

credited as a contributor to the front-page article published on Saturday, September 16 about the

previous day’s protest.1 Mr. Faulk would also be credited as a contributor for his reporting on the

events of the evening of September 17.2

          135.    This was far from Mr. Faulk’s first protest as a reporter. Mr. Faulk had previously

covered mass demonstrations in the U.S., Nicaragua, and Honduras. He had never previously

been arrested or assaulted by law enforcement officials while reporting at these demonstrations.

          136.    Protesters had planned a “Die-in” on the afternoon of Sunday, September 17 in

front of SLMPD headquarters at 19th and Olive Streets. Mr. Faulk went on location to report on

the Sunday protests beginning that afternoon.

          137.    As is a common journalistic practice, Mr. Faulk actively used Twitter on the 17th,



1
  Joel Currier, et al, Heated Protests Follow Stockley Acquittal, St. Louis Post-Dispatch (Sep. 16,
2017), http://www.stltoday.com/news/local/crime-and-courts/heated-protests-follow-stockley-
acquittal/article_c7ee91ad-e65b-5da6-84cb-0b478078c8cb.html.
2
  Staff Reporters, More than 80 Arrestsed After Protest Violence Downtown, St. Louis Post-
Dispatch (Sep. 18, 2017), http://www.stltoday.com/news/local/govt-and-politics/more-than-
arrested-after-protest-violence-downtown-police-owned-tonight/article_ebf53117-0396-515c-
a6c2-84d50c6bbdfc.html.
                                                 29 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 30 of 62 PageID #: 4076



tweeting updates and images about the protest throughout the day.

         138.   After starting at SLMPD headquarters, Sunday’s protest of several hundred

people moved west toward Harris-Stowe State University and St. Louis University before

eventually moving back east toward downtown St. Louis in the early evening hours. The

organized protest concluded around 8:00 pm in front of the SLMPD headquarters, with many

protesters leaving downtown while others continued to stay in the area. Because many protesters

remained, and previous protester/police interactions had taken place after the Stockley verdict

protests, Mr. Faulk remained downtown reporting. On this evening, Mr. Faulk used his bicycle to

travel around downtown, as it was the easiest way to navigate the crowds and to quickly move

from one location to another.

         139.   At all times while Mr. Faulk covered these events he wore his Post-Dispatch ID

card, attached by a lanyard, hanging visibly around his neck.

         140.   Around 8:30 pm, Mr. Faulk saw masked individuals break a restaurant window

near 9th and Olive Streets. Around this time, Mr. Faulk tweeted several other photos of damaged

windows.3

         141.   Mr. Faulk then rode his bicycle to the intersection of Washington Avenue and

Tucker Boulevard, where he saw a giant armored SLMPD vehicle warning that the dispersal of

chemical munitions was possible. Despite the announcement, no such munitions were dispersed

at this time.

         142.    Around 9:00 pm, Mr. Faulk saw police officers wearing riot gear at St. Charles

and 13th Streets. However, as there did not seem to be a significant group of protesters

anywhere, the group of officers did not move from the area. Mr. Faulk sent a tweet around this



3
    https://twitter.com/Mike_Faulk/status/909591036518944768.
                                             30 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 31 of 62 PageID #: 4077



time that read, “There have to be more cops than protesters out at this point.”4

       143.    Just before 10:00 pm, Mr. Faulk observed some officers walk south on Tucker,

board a MetroBus, and depart. He then rode his bike back to his car located at the Post-Dispatch

parking lot, to charge his phone, and to drink some water. Around 10:15, Mr. Faulk tweeted,

“Normal traffic starting to resume on Tucker. #STLVERDICT Perhaps the worst is over for

tonight?”5

       144.    Mr. Faulk next rode his bike to the intersection of 7th and Olive Streets, where a

car accident unrelated to the protests had drawn a crowd. He continued southward on his ride,

passing City Garden and moving west to City Hall at 12th and Market Streets, which appeared to

be another staging ground for SLMPD officers.

       145.    He eventually rode back near the intersection of Olive Street and Tucker

Boulevard. At this time, Mr. Faulk seemed to again believe the events of the night were

concluding, tweeting, “I didn’t see any tear gas tonight. #STLVerdict.”6 Small clusters of people,

including protesters, neighborhood residents, and tourists stood talking at this point in the

evening; there was little formal protesting, and nearly every person was standing on the

sidewalk.

       146.    The last reported property damage had occurred at least four blocks away, and it

had occurred at least three hours previously.

       147.    Suddenly, looking south on Tucker Boulevard, Mr. Faulk saw emergency lights

flashing and officers approaching from the south. He tweeted “Lots of cop cars responding to




4
  https://twitter.com/Mike_Faulk/status/909598815623286785.
5
  https://twitter.com/Mike_Faulk/status/909616879194591232.
6
  https://twitter.com/Mike_Faulk/status/909621338922536960.
                                                31 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 32 of 62 PageID #: 4078



Tucker between Olive and Wash again.”7

       148.    From Locust Street looking east, Mr. Faulk spotted SLMPD officers with bicycles

lined up in a row across Locust Street, just east of Tucker Boulevard. He tweeted “Bike cops

blocking Locust and 11th #STLVerdict Spectators there and big group of people at St.

Charles/Tucker.”8 The officers began to lift their bikes and pound them against the ground in

unison while walking west toward Mr. Faulk and others. The officers ordered people to move

west on Locust or North on Tucker.

       149.    At no time had any dispersal order been given by any SLMPD officials after

telling people to move west on Locust or north on Tucker. At no point when he was near the

Tucker and Washington intersection did Mr. Faulk hear officers warn citizens that chemical

agents would be used.

       150.    Mr. Faulk heeded the officers’ orders and walked north on Tucker Boulevard to the

southeast corner of the intersection of Washington Avenue and Tucker Boulevard. Mr. Faulk and

others remained on the sidewalk.

       151.    Suddenly, the riot police north of Mr. Faulk on Tucker started to beat their batons

on their shields in unison. Mr. Faulk, looking south from the intersection, saw officers in that

direction doing the same thing, slowly moving toward the group of people gathered near the

intersection. Mr. Faulk tweeted at this time, “The clap clap of the batons on their armor. The

SWAT cops are back. Marching both directions down Tucker squeezing us west on WA

[Washington].”9

       152.    A fourth line of SLMPD officers began to approach the intersection from the west



7
  https://twitter.com/Mike_Faulk/status/909622380062019585.
8
  https://twitter.com/Mike_Faulk/status/909623060298379264.
9
  https://twitter.com/Mike_Faulk/status/909632800659263488.
                                             32 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 33 of 62 PageID #: 4079



on Washington. Mr. Faulk tweeted, “Less than 100 of us including media blocked in at wa

[Washington] and Tucker all four sides. People moving toward bike cops looks like best

option.”10 As is clear from his tweet, Mr. Faulk was seeking some way to get out of the police

kettle that had formed.

         153.   Faulk approached SLMPD officers north of the intersection. They refused to

acknowledge his questions. Mr. Faulk asked another SLMPD officer in riot gear, “Where do we

go?” There was no response. Mr. Faulk describes the officers as avoiding eye contact with

citizens, choosing to ignore their questions and requests for help.

         154.   Approaching SLMPD officers to the east on Washington, he attempted to ask for

help. As Mr. Faulk neared them, the officers pulled out their pepper spray, pointed it at him, and

told him and others to back up.

         155.   Not only was Mr. Faulk never given an order to disperse, but at this point,

surrounded on all sides by SLMPD officers who were slowly boxing in the citizens, dispersal

would have been impossible.

         156.   A wave of terror passed through those gathered at the intersection as they realized

that they were trapped. Although people in the intersection screamed in panic, nobody in the

intersection threatened any actions toward the SLMPD officers in any way. The SLMPD officers

on all four sides continued to beat their batons against the pavement, and the noise grew louder

and louder as they approached. At this point, Mr. Faulk tweeted, “We are closed in on all four

sides now I have no idea where people are supposed to go. People freaking out #STLVerdict.”11

         157.   Scores of officers surrounded the group in the intersection, advancing on the




10
     https://twitter.com/Mike_Faulk/status/909634150503735301.
11
     https://twitter.com/Mike_Faulk/status/909633682780147713.
                                              33 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 34 of 62 PageID #: 4080



kettled individuals. SLMPD officers screamed “Back up! Back up!” but, because the citizens in

the kettle were surrounded on all sides, there was nowhere for them to move.

       158.    Video of the event, including video possessed by SLMPD, shows citizens in the

kettle putting their hands in the air or getting on the ground as SLMPD officers screamed

contradictory directions at them.

       159.    Following the lead of others gathered in the intersection, Mr. Faulk placed his

bike on the ground and then got down on his hands and knees over the bike. A young African-

American woman next to Mr. Faulk seemed to be frozen in fear, so Mr. Faulk calmly tapped her

on the shoulder and instructed her to get down, as he was doing. While SLMPD officers yelled,

“Lay down on the ground!” doing so was impossible because of the small space into which the

group had been cornered.

       160.    SLMPD officers approached individuals in the group who were kneeling or lying

down, shouting “Stop Resisting” and “Get Down!” to the citizens who were, quite visibly, trying

to obey whatever SLMPD officers commanded.

       161.    Approaching the group of kettled citizens attempting to get on the ground,

SLMPD Sergeant Tom Long without warning deployed pepper spray from a large canister of

mace known as a “fogger” towards the submissive crowd. He deployed pepper spray unlawfully

and indiscriminately into a crowd of submissive civilians. The spray directly struck several

civilians, including Mr. Faulk who was not even facing Sergeant Long. Mr. Faulk felt the pepper

spray land on his back and neck, causing immediate and acute stinging pain. The noxious spray

was so large that it wafted over the entire group of civilians, causing choking and coughing.

       162.    SLMPD officers singled out a member of the group broadcasting the kettling live

on video through the internet. The SLMPD officer—who did not appear to be wearing a name



                                             34 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 35 of 62 PageID #: 4081



badge—stepped over several citizens lying on the ground to spray the member of the press with

yellow pepper spray. As the officer sprayed the man, the officer repeatedly yelled, “PUT IT

DOWN! PUT IT DOWN!” referring to the man’s phone, which was recording the incident.

SLMPD officers taunted the man, calling him “Superstar,” presumably because of his media

following.

       163.    One member of the SLMPD grabbed Mr. Faulk as he lay on the ground,

attempting to pull Mr. Faulk up by his collar. As he was grabbed by the officer, Mr. Faulk

shouted several times, “Post-Dispatch!” and lifted his media credential ID card to show to the

officer. This ID card had been hanging visibly around Mr. Faulk’s neck for the entirety of the

evening. The officer then let go of Mr. Faulk, who was now standing because he had been pulled

up by then officer. When Mr. Faulk asked the officer’s name, he was given no response, nor was

Mr. Faulk given any commands by the officer.

       164.    Immediately after this, Mr. Faulk was pushed from behind by an SLMPD officer.

He was shoved off of the sidewalk and into the street, directly into several other SLMPD officers

organized into an arrest team, who were bearing down towards Mr. Faulk with their riot shields

in front of them.

       165.     This arrest team, led by Sergeant Anthony Wozniak and comprised of Officer

John Gentilini, Officer Andrew Wismar, Officer James Harris III, Officer Brian Gonzales,

Officer Robert Stuart, and Officer Bryan Barton then grabbed Mr. Faulk and used the full weight

of multiple team members in riot gear and their shields to tackle Mr. Faulk to the ground causing

Mr. Faulk physical and mental pain and suffering.

       166.    During this tackling, one member of the arrest team used his baton to strike Mr.

Faulk between his upper legs, aiming towards his genitals. On information and belief, the



                                            35 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 36 of 62 PageID #: 4082



individual using a baton against Mr. Faulk was Officer John Gentilini. The remainder of the

team, including Officer Wismar, Harris, Gonzales, Stuart, and Barton seized each of his limbs,

and placed their bodies and shields on top of him. As this was happening, Sergeant Wozniak

supervised and yelled orders to the officers. As is true at every point previous to this, Mr. Faulk

did not resist officers in any way and, to the fullest extent possible, complied with every order he

was given by the officers.

       167.    As a result of the assault, Mr. Faulk sustained injuries to his neck, shoulders, hips,

and legs.

       168.    One of the members of the arrest team, either Defendants Gentilini, Wismar, Harris,

Gonzales, Stuart, or Barton, placed his boot onto Mr. Faulk’s head and used his weight to press

Mr. Faulk’s head into the asphalt of the street. Despite cries of pain from Mr. Faulk, the officer

continued to press Mr. Faulk’s head against the ground.12 None of the other six surrounding

officers or Sergeant Wozniak intervened, objected to, or directed the officer pushing Mr. Faulk’s

head into the asphalt to stop, nor did any of the six surrounding officers or Sergeant Wozniak

cause, or attempt to cause, the boot to be removed from Mr. Faulk’s head where it was causing

evidence physical and mental pain and suffering.

       169.    As Defendants Gentilini, Wismar, Harris, Gonzales, Stuart, and Barton held Mr.

Faulk on the ground, one member of the team approached Mr. Faulk, leaned down toward him,

and sprayed him directly in the face with pepper spray from a distance of less than two feet.13



12
   Video shot by another member of the kettle demonstrates the exact same practice, with one
kettled citizen shouting “STOP PUSHING MY HEAD IN THE GROUND,” to which an
SLMPD officer can be heard to respond only “Shut up!” See
https://www.youtube.com/watch?v=UlUX1HrV9p8.
13
   According to Lieutenant Timothy Sachs, who testified at the preliminary injunction hearing in
Ahmad v. City of St. Louis, every person who is pepper sprayed by SLMPD is supposed to be
charged with resisting arrest. It is noteworthy that Mr. Faulk, sprayed at point-blank range while
                                              36 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 37 of 62 PageID #: 4083



Mr. Faulk stated that the excruciating pain from this pepper spray made it almost impossible for

him to see for the following two hours. None of the other six surrounding officers or Sergeant

Wozniak surrounding officers objected to the use of chemical munitions on a compliant,

restrained arrestee, nor did any of the six surrounding officers or Sergeant Wozniak cause, or

attempt to cause, the officers to stop deploying pepper spray.

       170.    As Mr. Faulk lay on the ground, Officer Harris put the full weight of his body on

top of Mr. Faulk. Officer Harris and Officer Wismar then very tightly tied Mr. Faulk’s hands

with plastic “zip-cuffs,” causing Mr. Faulk significant pain. A doctor later diagnosed his left

wrist and thumb with temporary nerve damage as a result of the tightness of the zip-cuffs. The

numbness caused by this injury lasted for several months.

       171.    In total, Mr. Faulk spent a full minute lying prostrate on the ground surrounded by

six officers who were using their bodies, shields, and batons to strike or put weight on top of Mr.

Faulk, causing Mr. Faulk physical and mental suffering, while the other officers and Sergeant

Wozniak watched.

       172.    While Mr. Faulk was laying prostrate on the ground, an SLMPD officer picked up

Mr. Faulk’s bicycle from the sidewalk and threw it into the street. Officer James Wood seized

the bicycle and placed it in police custody.

       173.     Mr. Faulk was then pulled up to his feet by the officers, at which point he asked

for his glasses and his cellular phone, which had fallen to the ground. A nearby SLMPD officer

picked up Mr. Faulk’s unlocked phone and handed it to the arrest team surrounding Mr. Faulk,

specifically Officer Robert Stuart. Officer Robert Stuart scrolled through material on Mr. Faulk’s




complying with SLMPD orders, has not been charged with resisting arrest (or any other charge).
See Exh. D, Transcript of Hearing, Vol II at 41, Ahmad v. St. Louis (No. 4:17 CV 02455).
                                               37 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 38 of 62 PageID #: 4084



phone.

         174.   Mr. Faulk was led to a waiting police van escorted by the entire seven-person

team, with his arms held by Defendant Wismar and Defendant Harris.

         175.   While the entire team arrested Mr. Faulk without probable cause, Defendant

Wismar specifically delivered Mr. Faulk to the team lining up arrestees for the transport van. At

that time, Mr. Faulk’s photo was taken by SLMPD officers with Defendant Wismar, who was

then listed in the SLMPD Incident Report as the “Arresting Officer” of Mr. Faulk.

         176.   At no point did any individual from SLMPD document in writing the names of

the other members of the arrest team who seized Mr. Faulk, outside of Defendant Wismar, or

document the force used against Mr. Faulk. No SLMPD officer, sergeant, or lieutenant

terminated, or attempted to terminate, the wrongful arrest of Mr. Faulk.

         177.   When Mr. Faulk told an SLMPD officer near the transport van that he wished to

file assault charges, he was told, “You can do that downtown.”

         178.   Mr. Faulk was then led into the back of an SLMPD van. Inside the van, another

arrestee stated that his zip-cuffs were attached entirely too tightly and that he could no longer

feel his hands. Mr. Faulk could see that the African-American man’s hands, tightly bound, had

turned white. When an SLMPD officer said, “We don’t have any more zip ties,” Mr. Faulk

responded, “You don’t want to do anything about it!” Mr. Faulk saw dozens of zip-cuffs hanging

from the belts of several officers in and around the van. The SLMPD officers in and near the van

simply ignored Mr. Faulk and the man’s cries for aid.

         179.   Looking through a metal grate out of the rear van door, Mr. Faulk could see SLMPD

officers giving each other high-fives and smoking cigars. Mr. Faulk heard an SLMPD officer say,

“We arrested more than 100 of you clowns tonight.” He also heard officers chanting “Whose



                                              38 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 39 of 62 PageID #: 4085



Streets? Our Streets!” This chant—a common protester expression meant to assert power against

a police force often accused of brutality—carried a special irony when used by SLMPD officers

after this sickening and unconstitutional act of police brutality.

       180.      By the coordinated actions of the officers in circling the assembly into the kettle

and the systematic disbursement of the chemical agents, it is clear that these tactics were planned

and that senior officials of the SLMPD not only had notice of but actually sanctioned the conduct

of Defendants.

       181.      Defendants’ actions did not occur randomly. Rather, Defendants decided

beforehand that they would make an example of the arrestees in an attempt to scare other citizens

from exercising their First Amendment rights to protest against the SLMPD’s actions.

       J.        Jailing at the City Justice Center

       182.      Mr. Faulk was brought, with other citizens arrested in the kettle, to the St. Louis

City Justice Center (hereinafter, “The CJC”), the city-run jail in downtown St. Louis. Mr. Faulk

needed help getting out of the van because he was almost completely unable to see due to the

pepper spray in his eyes.

       183.      He was placed with about fifteen other men in a cell. The cell was mostly quiet,

with some men moaning or cursing in pain. One arrestee worried aloud that he was not an

American citizen. When a nearby SLMPD officer outside the cell heard this, he told the man,

“We’re gonna have fun with you!” When Mr. Faulk told the man that the laws of the United

States still applied to him, the officer responded, with mock disappointment, “You won’t let me

have any fun.”

       184.      In the cell, Mr. Faulk continued to do the same work he had attempted to do all

night long: report the news. Jail staff had only confiscated cell phones from arrestees; most had



                                               39 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 40 of 62 PageID #: 4086



keys and other daily items in their pockets. Mr. Faulk retrieved his pen and notepad from his

pocket and began interviewing other arrestees. Soon after beginning his interviews, an officer

came into the cell and asked whether there were any journalists in that cell. When Mr. Faulk

responded that he was a journalist, the officer removed Mr. Faulk and placed him in his own cell.

       185.    The officer told Mr. Faulk that someone from the Police Commissioner’s office

had called the CJC about arrested journalists and was planning to come speak with any arrested

journalists. Another officer came back twenty minutes later and told him he would be bailed out

with all of the other arrestees. Mr. Faulk—wanting to continue reporting—asked to be moved

back to the cell with other arrestees. He was told that he would only be able to do so if he turned

over his pen and notepad to the jail staff. While Mr. Faulk was told that safety was the reason his

pen and paper would be confiscated, other arrestees still possessed their keys, belts, and other

potentially dangerous items. The “no pen or paper” rule seemed to be implemented to prevent

Mr. Faulk from taking interviews of the other arrestees.

       186.    Rather than give up his notes to the officers, Mr. Faulk remained in his cell by

himself. He continued writing the events of the evening throughout his incarceration.

       187.    A few hours later, Mr. Faulk was processed by CJC staff and placed in an over-

capacity cell with the other protest arrestees. He was not once asked if he needed medical care,

despite pain from his assault and the pepper spray. He requested medical help several times but

was provided none.

       188.    Mr. Faulk was brought into a room where SLMPD officers were processing the

arrestees. Mr. Faulk saw several of the officers laugh incredulously, because the forms brought

in with the arrestees lacked the names of arresting officers as well as specific details of the arrest.

       189.    While Mr. Faulk sat in jail, SLMPD put out a “Media Alert” on their Twitter page



                                               40 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 41 of 62 PageID #: 4087



which stated, among other things, “[A]fter dark, the agitators outnumbered the peaceful

demonstrators and the unruly crowd became a mob.” The alert went on to name all of the

arrestees, including Mr. Faulk. The release mentioned Mr. Faulk’s name, age, and even the block

on which he lived.

       190.    Around 4:00 a.m., Mr. Faulk’s employers paid 10% of the $500 bond that had

been set for his release. Despite this, he was not released until thirteen hours of incarceration, at

1:30 in the afternoon on Monday, September 18th.

       191.    When he was released, Mr. Faulk was given a piece of paper that notified him that

he had been arrested on suspicion of failure to disperse. The paper also contained a court date

scheduled for him in October of 2017.

       192.    Mr. Faulk went directly to the Post-Dispatch, his employer, to debrief them on

what had happened to him at the hands of the SLMPD. Co-workers observed Faulk’s injuries,

including an obvious limp and the lingering odor of pepper spray. When colleagues attempted to

hug Mr. Faulk, he turned them away for fear that the still-active spray would get on their skin.

       193.    When Mr. Faulk finally went home and showered, the pepper spray on his hair

and skin activated once more, causing further pain.

       194.    The following day, Tuesday September 19th, Mr. Faulk visited his doctor.

Paperwork from that visit diagnosed him suffering from an “assault,” which included a strained

neck as well as injuries to his left wrist, shoulders, legs, and hips. He was prescribed physical

therapy for these injuries. Mr. Faulk suffered physical pain for more than a month due to his

injuries inflicted by Defendants.

       K.      Events Following the Kettling

       195.    Upon returning to work, Mr. Faulk was immediately prohibited from reporting on



                                               41 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 42 of 62 PageID #: 4088



the protests and was not allowed to write any articles about the SLMPD or other police

departments.

       196.    Mr. Faulk received a significant amount of emails, tweets, and reports from

conservative media, and members of the public, including social media trolls, telling him that he

deserved what happened to him and questioning his journalistic bias.

       197.     Mr. Faulk also began to suffer from psychological difficulties that continue to

this day. He regularly experiences nightmares in which he is slowly being surrounded by groups

of people and is unable to act. He continues to meet with a psychologist weekly.

       198.    In the months following his arrest, Mr. Faulk’s assignments from editors have

slowly diminished.

       199.    As the stress related to his changed reporting duties compounded with the

psychological issues related to his arrest, Mr. Faulk began to realize that he suffered significantly

greater harm than he first believed. At the advice of his psychologist, Mr. Faulk requested and

was granted medical leave from the Post-Dispatch in January of 2018. He remained on medical

leave for over 4 months.

       200.    Mr. Faulk met with investigators for the Internal Affairs Division of the SLMPD

and recounted the events of September 17-18 to them for nearly two hours. He answered every

question posed to him by SLMPD investigators, and a transcript of the conversation has been

made.In November of 2017, Defendant City issued a “special order” for the SLMPD affirming

the right of journalists covering protests.14 The order was a direct result of a meeting between




14
  See Celeste Bott, St. Louis Police Issue Special Order Reiterating Rights of Journalists, St.
Louis Post- Dispatch (Nov. 17, 2017), http://www.stltoday.com/news/local/crime-and-courts/st-
louis-police-issue-special-order-reiterating-rights-of-journalists/article_2d1bc87d-db66-5733-
9a28-b20cfdf249b7.html.
                                              42 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 43 of 62 PageID #: 4089



Mr. Faulk’s bosses and Defendant City officials. Despite this fact (and despite Mr. Faulk’s

cooperation with SLMPD), Defendant City has refused to dismiss the pending charges against

Mr. Faulk or to agree that charges against him will not be brought. Besides a letter informing

him that his October court date was postponed, Mr. Faulk has waited for months with no

response from the City.

        201.    At no point since the mass arrest in September 2017 has SLMPD Internal Affairs

Division followed up on the complaint made by Mr. Faulk, or done an internal investigation of

any kind into the force used on Mr. Faulk. Until Mr. Faulk’s lawsuit was filed and discovery

initiated with specific requests relating thereto, Defendant City never attempted to identify the

officers involved.

        202.    The police report does not contain the names of the entire team that arrested Mr.

Faulk. These names were unknown to Mr. Faulk until all the officers were visually identified in

documentation team footage by a (30)(b)(6) designee of the City of St. Louis.

        203.    Mr. Faulk has since left St. Louis and his job at the Post-Dispatch. Further, he is

significantly less likely to cover protests in the future for fear of assault by police.

        204.    The above-mentioned injuries to Mr. Faulk are irreparable.

        205.    Remedies at law are inadequate to fully compensate him for those injuries.

        206.    Mr. Faulk, who is still employed in the media and communications field, is at risk

of further harm if he continues to report on protests in St. Louis.

                                           COUNT I
                42 U.S.C. § 1983 - First and Fourteenth Amendment Violations
                                    (Against All Defendants)

        207.    Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.



                                               43 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 44 of 62 PageID #: 4090



       208.    Observing and recording public protests, and the police response to those protests,

is a legitimate means of gathering information for public dissemination that is protected by the

freedom of speech and freedom of the press clauses of the First Amendment, as applied to the

states under the Fourteenth Amendment to the United States Constitution.

       209.    Defendants’ actions violated Mr. Faulk’s rights under the First Amendment to

freedom of the press and freedom of speech by interfering with his ability to gather information

and cover a matter of public interest as a member of the media.

       210.    Defendants further violated Mr. Faulk’s rights under the First Amendment by

isolating him from other arrestees and refusing to allow him back into the cell with other

arrestees unless he forfeited his pen and paper.

       211.    Defendants engaged in these unlawful actions willfully and knowingly, acting

with reckless or deliberate indifference to Plaintiff’s First Amendment rights.

       212.    As a direct and proximate result of Defendants’ unlawful actions described herein,

Mr. Faulk suffered damages including: physical injury, emotional trauma, great concern for his

own safety; fear, apprehension, depression, anxiety, consternation and emotional distress; lost

time; loss of employment opportunity; and loss of faith in society.

       213.    Additionally, Defendants’ actions described herein have had a chilling effect on

Mr. Faulk, who is now less likely to report on police protests out of fear of further

unconstitutional treatment.

       214.    The acts described herein were intentional, wanton, malicious, and callously

indifferent to the rights of Plaintiff, thus entitling him to an award of punitive damages against the

Defendants.

       215.    At all times, Defendants were acting under color of state law.



                                              44 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 45 of 62 PageID #: 4091



       216.      If Mr. Faulk prevails, he is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                        COUNT II
  42 U.S.C. § 1983- Fourth and Fourteenth Amendment Violations: Unreasonable Seizure
                             (Against Individual Defendants)

       217.      Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       218.      Defendants knew or should have known that SLMPD officers did not have

probable cause to arrest Mr. Faulk.

       219.      Defendants unreasonably seized Mr. Faulk, thereby depriving him of his right to

be free from unreasonable seizure of his person in violation of the Fourth and Fourteenth

Amendments to the United States Constitution.

       220.      Further, there was no objectively reasonable belief that Plaintiff Faulk had

committed a criminal offense, nor was there even arguable probable cause for the arrest. As

such, the seizure was unreasonable.

       221.      As a direct result of the conduct of Defendants described herein, Mr. Faulk

suffered damages including: physical injury, emotional trauma, great concern for his own safety;

fear, apprehension, depression, anxiety, consternation and emotional distress; lost time; loss of

employment opportunity; and loss of faith in society.

       222.      Defendants engaged in these unlawful actions willfully and knowingly, acting

with reckless or deliberate indifference to Plaintiff’s Fourth Amendment rights. As a direct and

proximate result of Defendants’ unlawful actions, Mr. Faulk was damaged.

       223.      The acts described herein were intentional, wanton, malicious, and callously

indifferent to the rights of Plaintiff, thus entitling him to an award of punitive damages against the



                                               45 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 46 of 62 PageID #: 4092



Defendants.

       224.      At all times, Defendants were acting under color of state law.

       225.      If Mr. Faulk prevails, he is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                      COUNT III
         42 U.S.C. § 1983 – Fourth and Fourteenth Amendment: Excessive Force
   (Against Defendants Long, Wismar, Gentilini, Stuart, Harris, Gonzales, and Barton)

       226.      Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       227.      Sergeant Tom Long indiscriminately deployed a massive blast of pepper spray from

a “fogger” directly at a crowd of individuals complying with arrest orders.

       228.      The use of force, by using chemical agents against a compliant, kneeling Mr. Faulk,

was objectively unreasonable under any circumstances.

       229.      A seven-person arrest team led by Sergeant Wozniak and comprised of Defendants

Wismar, Gentilini, Stuart, Harris, Gonzales, and Barton then hit, struck, slammed, and forced Mr.

Faulk to the ground using both their bodies and their shields while Mr. Faulk was attempting to

comply with their directives. The members of the arrest team continued to stomp upon, hit with

batons, and pepper spray Mr. Faulk while he was already on the ground and even after he was in

handcuffs.

       230.      Defendants engaged in these unlawful actions willfully and knowingly, acting with

reckless or deliberate indifference to Plaintiff’s Fourth Amendment rights. As a direct and

proximate result of Defendants’ unlawful actions, Mr. Faulk was damaged.

       231.      The use of force against Mr. Faulk, by inflicting harm though physical force applied

on Mr. Faulk’s body and by using chemical agents against a compliant, prone, and restrained Mr.



                                               46 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 47 of 62 PageID #: 4093



Faulk was objectively unreasonable under any circumstances, was excessive in light of the need

for the use of force, and the injury inflicted was extensive.

          232.   Mr. Faulk had a clearly established right to be free from extreme force used against

a restrained and compliant individual. No reasonable officer would believe that conduct was

lawful.

          233.   As a direct result of the conduct of Defendants described herein, Mr. Faulk

suffered damages including: physical injury, emotional trauma, great concern for his own safety;

fear, apprehension, depression, anxiety, consternation and emotional distress; lost time; loss of

employment opportunity; and loss of faith in society.

          234.   Defendants engaged in these unlawful actions willfully and knowingly, acting

with reckless or deliberate indifference to Plaintiff’s Fourth Amendment rights. As a direct and

proximate result of Defendants’ unlawful actions, Mr. Faulk was damaged.

          235.   The acts described herein were intentional, wanton, malicious, and callously

indifferent to the rights of Plaintiff, thus entitling him to an award of punitive damages against the

Defendants.

          236.   At all times, Defendants were acting under color of state law.

          237.   If Mr. Faulk prevails, he is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                       COUNT IV
   42 U.S.C. § 1983 – Fourth and Fourteenth Amendment: Failure to Intervene in Use of
                                    Excessive Force
  (Against Defendants Wozniak, Wismar, Gentilini, Stuart, Harris, Gonzales, and Barton)

          238.   Plaintiff incorporates the preceding paragraphs of this Complaint as if set forth

fully herein.

          239.   To the extent that Defendants Wismar, Gentilini, Barton, Stuart, Harris, and

                                               47 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 48 of 62 PageID #: 4094



Gonzales did not participate in a specific acts of excessive use of force against Mr. Faulk,

he/they witnessed such conduct and failed to intervene to prevent it from occurring and/or to

lessen its severity despite having the means to do so.

       240.    The right to be free from excessive force and the duty imposed on law

enforcement officers to intervene to prevent the violation of that right by their fellow officers

were clearly established at the time of Mr. Faulk’s arrest. Livers v. Schenck, 700 F.3d 340, 360

(8th Cir. 2012) (citing Putman v. Gerloff, 639 F.2d 415, 423 (8th Cir. 1981)).

       241.    Specifically, Defendant Wozniak was only a foot or two away from his team and

was surveying the activities of the arrest team that he was assigned to supervise. Thus, he

observed or had reason to know that excessive force being used by his officers. Specifically, he

observed or had reason to know that the officers under his command forced a compliant Mr.

Faulk to the ground, stomped on Mr. Faulk, hit him with batons, and pepper sprayed him while

he was already on the ground and even after he was in handcuffs.

       242.    Further, because Defendant Wozniak was only a few feet away, he could easily

have intervened physically or by verbally instructing his officers to cease using excessive force.

Thus, Defendant Wozniak had both the opportunity and means to prevent the harm Mr. Faulk

suffered from occurring or could have significantly lessened the severity of the harm. Defendant

Wozniak chose not to intervene and failed to stop the use of excessive force against Mr. Faulk.

       243.    Similarly, Defendants Wozniak, Wismar, Gentilini, Barton, Stuart, Harris, and

Gonzales knew the force used against Mr. Faulk was unreasonable under the circumstances and

was clearly excessive.

       244.    Given that each one of these Defendants was literally in physical contact with Mr.

Faulk at some point during the use of excessive force, they had the opportunity and means to



                                              48 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 49 of 62 PageID #: 4095



prevent harm to Mr. Faulk from occurring. Defendants Wozniak, Wismar, Gentilini, Barton,

Stuart, Harris, and Gonzales chose not to intervene and failed to stop the use of excessive force

against Mr. Faulk.

       245.      As a direct result of the conduct of Defendants described herein, Mr. Faulk

suffered damages including: physical injury, emotional trauma, great concern for his own safety;

fear, apprehension, depression, anxiety, consternation and emotional distress; lost time; loss of

employment opportunity; and loss of faith in society.

       246.      Defendants engaged in these unlawful actions willfully and knowingly, acting

with reckless or deliberate indifference to Plaintiff’s Fourth Amendment rights. As a direct and

proximate result of Defendants’ unlawful actions, Mr. Faulk was damaged.

       247.      The acts described herein were intentional, wanton, malicious, and callously

indifferent to the rights of Plaintiff, thus entitling him to an award of punitive damages against the

Defendants.

       248.      Defendants acted under color of state law.

       249.      If Mr. Faulk prevails, he is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                           COUNT V
                       42 U.S.C. § 1983-Conspiracy to Deprive Civil Rights
                                     (Against All Defendants)

       250.      Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       251.      Defendants, acting in their individual capacities and under color of law, conspired

together and with others, and reached a mutual understanding to undertake a course of conduct

that violated Mr. Faulk’s civil rights.



                                               49 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 50 of 62 PageID #: 4096



       252.    The City of St. Louis itself was a member of the conspiracy because throughout the

night, the highest levels of the SLMPD, Department of Public Safety, and City government were

involved in the planning, monitoring and/or execution of this event.

       253.    As described above, Defendants Leyshock, Sachs, Jemerson, and Rossomanno

conspired to design and implement the illegal kettling plan, with the intent to unlawfully arrest and

use excessive force on Plaintiff.

       254.    Defendants Boyher and Karnowski joined the conspiracy when they directed

officers under their control and supervision to execute the illegal kettling plan, with the intent to

unlawfully arrest and use excessive force on Plaintiff.

       255.    Defendants Long, Wozniak, Wismar, Gentilini, Stuart, Harris, Gonzales, Barton,

and Wood joined the conspiracy when they agreed to participate in the illegal kettling plan and

then unlawfully arrested and used excessive force on Plaintiff.

       256.    In furtherance of this conspiracy, Defendants committed overt acts, namely:

               a. Defendants, acting in concert, kettled and unlawfully seized Mr. Faulk without
                  any probable cause that he had committed a crime. They later detained him in
                  the City Justice Center for thirteen hours.

               b. Defendants used excessive force by pressing Mr. Faulk’s head face into the
                  street with a boot, spraying him with pepper spray at point-blank range, and
                  applying handcuffs to his wrists in a manner intended only to inflict pain.

       257.     Defendants shared the conspiratorial objectives, which were to punish Mr. Faulk

and others gathered at the intersection of Washington and Tucker, because Defendants believed

the group to be protesting police brutality.

       258.     As a direct and proximate result of the conspiracy between the Defendants as

described above, Plaintiff’s right to be free from excessive force and unreasonable search and

seizure was violated by Defendants.



                                               50 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 51 of 62 PageID #: 4097



       259.       As a direct and proximate result of Defendants’ actions, Plaintiff suffered and will

continue to suffer physical pain and injury, emotional pain and suffering, loss of wages and

reputation, mental anguish, inconvenience, humiliation, embarrassment, and stress.

       260.      The acts described herein were intentional, wanton, malicious, and callously

indifferent to the rights of Plaintiff, thus entitling him to an award of punitive damages against the

Defendants.

       261.      At all times, Defendants were acting under color of state law.

       262.      If Mr. Faulk prevails, he is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                        COUNT VI
                           42 U.S.C. § 1983: Municipal Liability
      Monell Claim against Defendant City of St. Louis for Failure to Train, Failure to
         Discipline, Failure to Supervise, and for a Custom of Conducting Unreasonable
                         Searches and Seizures and Use of Excessive Force

       263.      Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       264.      Defendant City is liable to Plaintiff pursuant to 42 U.S.C. § 1983 for the remaining

Defendants’ violation of Mr. Faulk’s rights because the violations were caused by a policy,

practice, or custom of the St. Louis Metropolitan Police Department. Among the SLMPD policies,

practices, or customs that caused constitutional harm to Mr. Faulk are the following:

                 ● SLMPD officers routinely used excessive force when policing protests,
                   especially those at which police brutality is being protested;
                 ● SLMPD’s custom or policy of using chemical agents without warning on
                   citizens who are not resisting arrest and who are exercising First Amendment
                   rights, whether those rights be protesting or reporting;

                 ● SLMPD’s policy or custom of issuing vague and even contradictory dispersal
                   orders without giving an opportunity to comply;

                 ● SLMPD’s policy of arbitrarily declaring unlawful assemblies in the absence of

                                               51 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 52 of 62 PageID #: 4098



                   any threat or force or violent activity that provides no notice to citizens or
                   unlawful conduct; and

               ● SLMPD’s custom, policy, or practice of violating the Fourth Amendment by
                 regularly conducting unreasonable seizures and arresting individuals without
                 probable cause;


        265.   Further, Defendant City has inadequately trained SLMPD officers, including the

remaining Defendants, with respect to its officers’ use of chemical agents, understanding of

probable cause, use of force, and recognition of rights of members of the press.

        266.   Defendant City had notice that its training was inadequate and likely to result in

constitutional violations based on multiple previous incidents of excessive force against

protestors in October 2014, November 2014, July 2015, August 2015, and September 2017.

        267.   Even after the March 2015 Templeton settlement, Defendant City did not initiate

or require sufficient retraining of its officers on the appropriate use of chemical agents, as

evidenced by the repeated, similar constitutional violations perpetrated by SLMPD officers after

that settlement and before the incident at issue in this case.

        268.   On information and belief, Defendant City failed to adequately train Civil

Disobedience Team Officers on the rights of members of the press during police brutality

protests.

        269.   Additionally, but without waiver of the foregoing, City officials failed to

supervise, control, and/or discipline officers of the Department when they engaged in

constitutional violations like those set forth above.

        270.   SLMPD officers’ continued use of chemical agents against non-violent citizens

after the Templeton settlement agreement evidences the Defendant City’s deliberate indifference

to the need to supervise and discipline its officers.



                                               52 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 53 of 62 PageID #: 4099



       271.    SLMPD continues to rely on an Internal Affairs department that had been

ineffective at curbing these unconstitutional behaviors, rather than adopt a process for the

independent investigation and review of citizen complaints, evidences a continuing policy,

custom or practice of inadequately supervising and disciplining officers for excessive force.

       272.    Further, upon information and belief, SLMPD failed to implement any new

policies or practices to identify or discipline officers for the use of excessive force against

individual citizens, particularly in a police brutality protest context, even after demonstrated

unconstitutional behavior by SLMPD officers. In fact, it is Plaintiffs’ understanding that SLMPD

continues to employ, promote and even give additional responsibility to SLMPD officers with a

known history of abusive behavior towards protestors as evidenced by SLMPD’s failure perform

an IAD investigation or write a report following Mr. Faulk’s complaint.

       273.    Finally, SLMPD’s policy, practice or custom of protecting its officers from the

consequences of their unconstitutional behavior—such as clothing officers in riot gear including

face masks that hide the officers’ identities, allowing officers not to wear name tags or other

forms of public identification, failing to document the names and badge numbers of all officers

involved in the arrests of protesters, and failing to document the use of force against protestors in

any way—evidences the City’s deliberate indifference, and complete failure to adequately

supervise or discipline its officers to assure compliance with state and federal laws or the

Constitution of the United States.

       274.    As a result, Defendant City has ratified the unsafe and unconstitutional treatment

of those arrested by SLMPD officers, particularly in protests, by its failure to adequately

investigate complaints and failure to discipline or hold misbehaving officers accountable and

remove those officers from direct contact with civilians.



                                               53 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 54 of 62 PageID #: 4100



       275.      These failures and policies are the moving force behind, and direct and proximate

cause of, the constitutional violations suffered by Mr. Faulk as alleged herein.

       276.      As a direct result of the Defendant City’s failures and policies as described herein,

Mr. Faulk suffered damages including: physical injury, emotional trauma, great concern for his

own safety; fear, apprehension, depression, anxiety, consternation and emotional distress; lost

time; loss of employment opportunity; and loss of faith in society., including mental anguish,

physical harm, pain, and suffering.

       277.      If Mr. Faulk prevails, he is entitled to recover attorneys’ fees pursuant to 42

U.S.C. § 1988.

                                     COUNT VII:
                        Missouri State Law: Assault and Battery
  (Against Defendants Wozniak, Wismar, Gentilini, Stuart, Harris, Gonzales, Barton, and
                                       City of St. Louis)

       278.      Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

       279.      During the process of being unconstitutionally arrested, Mr. Faulk suffered assault

and battery at the hands of Defendants Wismar, Gentilini, Stuart, Harris, Gonzales, and Barton.

       280.      Namely, by pressing Mr. Faulk’s head into the street with their boots, Defendants

Wismar, Gentilini, Stuart, Harris, Gonzales, and Barton intended and did cause offensive bodily

harm to Mr. Faulk.

       281.      In spraying Mr. Faulk--lying on the ground and attempting to heed the directive of

SLMPD officers--directly in the face with pepper spray, Defendants Wismar, Gentilini, Stuart,

Harris, Gonzales, and Barton further intended to--and did--cause offensive bodily contact with

Mr. Faulk.

       282.      As a direct result of the conduct of Defendants Wismar, Gentilini, Stuart, Harris,

                                               54 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 55 of 62 PageID #: 4101



Gonzales, and Barton described herein, Mr. Faulk suffered damages including: physical injury,

emotional trauma, great concern for his own safety; fear, apprehension, depression, anxiety,

consternation and emotional distress; lost time; loss of employment opportunity; and loss of faith

in society.

        283.   Defendant City of St. Louis obtains insurance from the Public Facilities

Protection Corporation, a not for profit corporation into which the City pays funds yearly. The

funds are later disbursed by the corporation to pay claims against the City.

        284.   Alternatively, the City’s relationship with the PFPC serves as a self-insurance

plan.

        285.   By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to RSMo. §537.610.1.

        286.   The actions of Defendants Wismar, Gentilini, Stuart, Harris, Gonzales, and

Barton. as described above were carried out in bad faith and with malice, and done with actual,

wanton intent to cause injury, such that punitive damages should be awarded to punish

Defendants Wismar, Gentilini, Stuart, Harris, Gonzales, and Barton. and to deter them, as well as

other similarly-situated individuals, from engaging in similar conduct in the future, in an amount

to be determined by a jury.

                                       COUNT VIII
                  Missouri State Law: False Arrest and False Imprisonment
                                  (Against All Defendants)

        287.   Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

        288.    Mr. Faulk was arrested and imprisoned without any legal justification by all

individual Defendants. Further, even after a corrections officer realized that Mr. Faulk was a



                                              55 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 56 of 62 PageID #: 4102



member of the press, Mr. Faulk was imprisoned for another ten hours.

        289.   Individual Defendants either arrested Plaintiff, or encouraged, promoted, or

instigated his arrest by another SLMPD officer.

        290.   Defendant City of St. Louis obtains insurance from the Public Facilities

Protection Corporation, a not for profit corporation into which the City pays funds yearly. The

funds are later disbursed by the corporation to pay claims against the City.

        291.   Alternatively, the City’s relationship with the PFPC serves as a self-insurance

plan.

        292.   By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to RSMo. §537.610.1.

        293.    As a direct result of the conduct of Defendants described herein, Mr. Faulk

suffered damages including: physical injury, emotional trauma, great concern for his own safety;

fear, apprehension, depression, anxiety, consternation and emotional distress; lost time; loss of

employment opportunity; and loss of faith in society.

        294.   The actions of Defendants as described above were carried out in bad faith and

with malice, and done with actual, wanton intent to cause injury, such that punitive damages

should be awarded to punish Defendants and to deter them, as well as other similarly-situated

individuals, from engaging in similar conduct in the future, in an amount to be determined by a

jury.

                                        COUNT IX
               Missouri State Law: Intentional Infliction of Emotional Distress
                                 (Against All Defendants)

        295.   Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.



                                              56 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 57 of 62 PageID #: 4103



        296.   By surrounding Mr. Faulk, assaulting him, spraying him in the face at point-blank

range with a chemical agent, and arresting him without probable cause, Defendants committed

acts that rose to the level of extreme or outrageous conduct that goes beyond the possible bounds

of decency, so as to be regarded as atrocious and utterly intolerable in a civilized community.

        297.   Defendants’ actions were intentional or, at best, reckless.

        298.   Such actions by Defendants have caused Mr. Faulk severe emotional distress that

has resulted in bodily harm, as described above.

        299.   Defendants’ sole motivation was to cause emotional distress to Plaintiff and the

other protesters.

        300.   As a direct result of the conduct of Defendants described herein, Mr. Faulk

suffered damages including: physical injury, emotional trauma, great concern for his own safety;

fear, apprehension, depression, anxiety, consternation and emotional distress; lost time; loss of

employment opportunity; and loss of faith in society.

        301.   Defendant City of St. Louis obtains insurance from the Public Facilities

Protection Corporation, a not for profit corporation into which the City pays funds yearly. The

funds are later disbursed by the corporation to pay claims against the City.

        302.   Alternatively, the City’s relationship with the PFPC serves as a self-insurance

plan.

        303.   By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to RSMo. §537.610.1.

        304.   The actions of Defendants as described above were carried out in bad faith and

with malice, and done with actual, wanton intent to cause injury, such that punitive damages

should be awarded to punish Defendants and to deter them, as well as other similarly-situated



                                             57 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 58 of 62 PageID #: 4104



individuals, from engaging in similar conduct in the future, in an amount to be determined by a

jury.

                                         COUNT X
                         IN THE ALTERNATIVE TO COUNT IX
                Missouri State Law: Negligent Infliction of Emotional Distress
                                  (Against All Defendants)

         305.   Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

         306.   Alternative to Count VII, above, by surrounding Mr. Faulk, assaulting him,

spraying him in the face at point-blank range, and arresting him without probable cause,

Defendants realized or should have realized that their conduct posed an unreasonable risk to Mr.

Faulk.

         307.   Further, Mr. Faulk was reasonably in fear for his own person because of the

actions of Defendants, and suffered emotional distress or mental injury that is medically

diagnosable and sufficiently severe to be medically significant as a result of Defendants’ actions.

         308.   As a direct and proximate result of the conduct of Defendants described herein,

Mr. Faulk suffered damages including: physical injury, emotional trauma, great concern for his

own safety; fear, apprehension, depression, anxiety, consternation and emotional distress; lost

time; loss of employment opportunity; and loss of faith in society.

         309.   Defendant City of St. Louis obtains insurance from the Public Facilities

Protection Corporation, a not for profit corporation into which the City pays funds yearly. The

funds are later disbursed by the corporation to pay claims against the City.

         310.   Alternatively, the City’s relationship with the PFPC serves as a self-insurance

plan.

         311.   By possessing such insurance or self-insurance, the City has waived sovereign

                                              58 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 59 of 62 PageID #: 4105



immunity on state claims pursuant to RSMo. §537.610.1.

        312.   The actions of Defendants as described above were carried out in bad faith and

with malice, and done with actual, wanton intent to cause injury, such that punitive damages

should be awarded to punish Defendants and to deter them, as well as other similarly-situated

individuals, from engaging in similar conduct in the future, in an amount to be determined by a

jury.

                                         COUNT XI
                               Missouri State Law: Conversion
                    (Against Officer James Wood and the City of St. Louis)

        313.   Plaintiff incorporates by reference each and every allegation contained in the

preceding paragraphs as if fully set forth herein.

        314.    Mr. Faulk’s $200 single speed bicycle was seized by SLMPD officers during his

wrongful and unconstitutional arrest.

        315.   Mr. Faulk was the owner of the bicycle.

        316.   Officer James Wood, took possession of the property without Mr. Faulk’s

permission.

        317.   The City of St. Louis then retained this bicycle and/or destroyed the bicycle without

Mr. Faulk’s permission.

        318.   Defendants deprived Mr. Faulk of the right of possession.

        319.   Mr. Faulk has made demand on Defendants to return the bicycle.

        320.   Defendants have failed to provide the return of the bicycle to this date, years later,

even after repeated demands have been made.

        321.   Defendant City of St. Louis obtains insurance from the Public Facilities

Protection Corporation, a not for profit corporation into which the City pays funds yearly. The



                                              59 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 60 of 62 PageID #: 4106



funds are later disbursed by the corporation to pay claims against the City.

        322.     Alternatively, the City’s relationship with the PFPC serves as a self-insurance

plan.

        323.     By possessing such insurance or self-insurance, the City has waived sovereign

immunity on state claims pursuant to RSMo. §537.610.1.

        324.     Mr. Faulk was injured as a result of these actions in the form of actual damages

for the purchase value of the bicycle, as well as for the loss of use of the bicycle.

        325.     The actions of Defendants as described above were carried out in bad faith and

with malice, and done with actual, wanton intent to cause injury, such that punitive damages

should be awarded to punish Defendants and to deter them, as well as other similarly-situated

individuals, from engaging in similar conduct in the future, in an amount to be determined by a

jury.

                                          COUNT XII
               Vicarious Liability Under City Charter (Against Defendant O’Toole)

        326.     Article VIII, Section 5 of the Charter of the City of St. Louis states that “[e]ach

 head of a department, office or division shall be responsible for the acts or omissions of officers

 and employees appointed by him, and may require bonds or other securities from them to secure

 himself.”

        327.     Defendant O’Toole was employed as the Acting Commissioner of the SLMPD on

 September 17, 2017.

        328.     Defendant Officers are officers and employees of the Chief of Police.

        329.     Defendant Officer and Defendant Sergeants were appointed by SLMPD, and led

 by the Chief of Police, to be members of the Civil Disobedience Team.

        330.     Defendant Officers were acting in the scope of their employment when they

                                                60 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 61 of 62 PageID #: 4107



 committed the offenses described in Counts VII-XI.

       331.    Accordingly, pursuant to Article VIII, Section 5, the Chief of Police is vicariously

 liable for the acts and omissions of the Defendant Officers, as described in Counts VII-XI.

       332.    The Chief of Police is therefore responsible for any damages awarded to Mr.

 Faulk as a result of the injuries suffered at the hands of the Defendant Officers as described

 above in Counts VII-XI.



                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Michael Faulk respectfully requests that this Court:

           a. Enter judgment in favor of Plaintiff and against Defendants for each of Counts I
              through XII above; and

           b. Award Plaintiff monetary damages as the Court deems appropriate, as well as all
              litigation costs, expenses, and attorneys’ fees recoverable under 42 U.S.C. § 1988;

           c. Allow such other and further relief as this Court deems just and proper.


Dated: January 28, 2020                       Respectfully submitted,


                                                  David C. Nelson (MBE #46540MO)
                                                  Nelson and Nelson
                                                  420 N. High St.
                                                  Belleville, IL 62220
                                                  618-277-4000
                                                  314-925-1307 (fax)
                                                  dnelson@nelsonlawpc.com

                                              and

                                              ArchCity Defenders, Inc.

                                              By:/s/ Maureen Hanlon
                                                 Blake A. Strode (MBE #68422MO)
                                                 Michael John Voss (MBE #61742MO)
                                                 John M. Waldron (MBE #70401MO)

                                             61 of 62
Case: 4:18-cv-00308-JCH Doc. #: 126 Filed: 01/30/20 Page: 62 of 62 PageID #: 4108



                                         Maureen G. Hanlon (MBE #70990MO)
                                         440 North 4th Street, Ste. 290
                                         St. Louis, MO 63102
                                         855-724-2489 ext. 1021
                                         314-925-1307 (fax)
                                         bstrode@archcitydefenders.org
                                         mjvoss@archcitydefenders.org
                                         mhanlon@archcitydefenders.org
                                         jwaldron@archcitydefenders.org

                                         Attorneys for Plaintiff




                                     62 of 62
